DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
►	With respect to claim 29, “the conductive studs” lacking antecedent basic renders the claim indefinite.  It is not clear where “the conductive studs” come from and are located.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-2, 5-7, 21, 24, 26, 29-30, 32-33 are  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lai et al [US 2020/0212018]  
►	With respect to claim 1, Lai et al (fig 22, text [0001]-[0121]) discloses the claimed chip package structure comprising:
	at least one die (405 being similar to active die 50C of fig 5B), the at least one die including a die active surface (surface including active device 54 – similar fig 5B of active die 50C), a die back surface and die side surfaces; 
	a conductive structure (412/410/66C/62C/60C), the conductive structure including a wafer conductive layer (66C/62C/60C) and a panel-level conductive layer (410/412/418/422), wherein the panel-level conductive layer further includes a conductive trace (410); 
	a protective layer (64C/68C/low-k dielectric for 60C), the protective layer including protective layer side surfaces, the protective layer being disposed on the die active surface, the protective layer side surfaces being substantially aligned with the die side surfaces, wherein the wafer conductive layer is disposed within the protective layer; 
	a molding layer (406), the molding layer encapsulating the at least one die and the protective layer, wherein the panel-level conductive layer (412/414) is disposed on a protective layer front surface; 
	a dielectric layer, the dielectric layer (411) being disposed on the panel-level conductive layer, the protective layer and a molding layer front surface, 
	wherein a first portion of the conductive trace is in direct contact with the wafer conductive layer and a second portion of the conductive trace is in direct contact with the protective layer within a contour of the at least one die (see fig 22).
►	With respect to claim 2, Lai et al discloses wherein the wafer conductive layer includes wafer conductive traces (metal lines, text [0037]) and wafer conductive studs (66C), and at least 
►	With respect to claim 5, Lai et al discloses the wafer conductive layer includes wafer conductive studs (66C); the die active surface includes electrical connection pads (62C); and at least one of the wafer conductive studs is electrically connected with at least one of the electrical connection pads.
►	With respect to claim 6, Lai et al (fig 22) discloses the panel-level conductive layer includes conductive studs; the panel-level conductive layer is electrically connected with the wafer conductive studs; and the panel-level conductive layer has one or more layers.
►	With respect to claim 7, Lai et al (text [0042]) discloses the protective layer comprises an organic/inorganic composite material.
►	With respect to claim 21, Lai et al (fig 22, text [0010]) discloses at least one die comprises two or more dies, and the two or more dies are electrically connected together
►	With respect to claim 24, Lai et al (fig 22) discloses a groove is configured in the dielectric layer (411) at a position corresponding to the panel-level conductive layer for exposing the panel-level conductive layer from the dielectric layer.
►	With respect to claim 26, Lai et al (fig 28) discloses at least a part of the conductive traces that is closest to the die active surface is provided on the molding layer front surface and extends to an edge of the chip package structure, and the part of the conductive traces has a flat configuration.
►	With respect to claim 29, Lai et al (fig 22) discloses the conductive trace (410) further includes panel-level connection points; and the conductive trace is electrically connected to the wafer conductive studs by the panel-level connection points.
►	With respect to claim 30, Lai et al (fig 22 below, text [0001]-[0121]) discloses the claimed chip package structure comprising:

	a conductive structure (412/410/66C/62C/60C), the conductive structure including a wafer conductive layer (66C/62C/60C) and a panel-level conductive layer (410/412/418/422), wherein the panel-level conductive layer further includes a conductive trace (410); 
	a protective layer (64C/68C/low-k dielectric for 60C), the protective layer including protective layer side surfaces, the protective layer being disposed on the die active surface, the protective layer side surfaces being substantially aligned with the die side surfaces, wherein the wafer conductive layer is disposed within the protective layer; 
	a molding layer (406), the molding layer encapsulating the at least one die and the protective layer, wherein the panel-level conductive layer (412/414) is disposed on a protective layer front surface; 
	a dielectric layer, the dielectric layer (411) being disposed on the panel-level conductive layer, the protective layer and a molding layer front surface, 
	wherein the conductive trace includes a single and continuous conductive layer.
►	With respect to claim 32, Lai et al (fig 22 below) discloses the panel-level conductive layer further includes a plurality of conductive studs; and the conductive studs are electrically connected to the single and continuous conductive layer.

    PNG
    media_image1.png
    631
    1072
    media_image1.png
    Greyscale

.
Claims 1, 5, 30-31 are rejected under 35 U.S.C. 102](a)(1) and 102(a)(2) as being anticipated by Wang et al [US 9,870,975]
►	With respect to claim 1, Wang et al (fig 1H, cols 1-10) discloses the claimed chip package structure comprising:
	at least one die (212), the at least one die including a die active surface (surface including active device – col 3 lines 17-37), a die back surface and die side surfaces; 
	a conductive structure (215/217/225), the conductive structure including a wafer conductive layer (215/217) and a panel-level conductive layer (225), wherein the panel-level conductive layer further includes a conductive trace (225); 
	a protective layer (214/216), the protective layer including protective layer side surfaces, the protective layer being disposed on the die active surface, the protective layer side surfaces being substantially aligned with the die side surfaces, wherein the wafer conductive layer is disposed within the protective layer; 
a molding layer (222), the molding layer encapsulating the at least one die and the protective layer, wherein the panel-level conductive layer (225) is disposed on a protective layer front surface; 
a dielectric layer, the dielectric layer (224) being disposed on the panel-level conductive layer, the protective layer and a molding layer front surface, 
	wherein a first portion of the conductive trace is in direct contact with the wafer conductive layer and a second portion of the conductive trace is in direct contact with the protective layer within a contour of the at least one die (see fig 1H).

►	With respect to claim 30, Wang et al (fig 1H below, cols 1-10) discloses the claimed chip package structure comprising:
	at least one die (212), the at least one die including a die active surface (surface including active device – col 3 lines 17-37), a die back surface and die side surfaces; 
	a conductive structure (215/217/225), the conductive structure including a wafer conductive layer (215/217) and a panel-level conductive layer (225), wherein the panel-level conductive layer further includes a conductive trace (225); 
	a protective layer (214/216), the protective layer including protective layer side surfaces, the protective layer being disposed on the die active surface, the protective layer side surfaces being substantially aligned with the die side surfaces, wherein the wafer conductive layer is disposed within the protective layer; 
	a molding layer (222), the molding layer encapsulating the at least one die and the protective layer, wherein the panel-level conductive layer (225) is disposed on a protective layer front surface; 
	a dielectric layer, the dielectric layer (411) being disposed on the panel-level conductive layer, the protective layer and a molding layer front surface, 
	wherein the conductive trace includes a single and continuous conductive layer.
►	With respect to claim 31, Wang et al discloses the single and continuous conductive layer is in direct contact with the wafer conductive layer and the protective layer within a contour of the at least one die and in direct contact with the molding layer outside the contour of the at least one die.

    PNG
    media_image2.png
    461
    925
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz et al [US 2017/0005057] in view of Wang et al [US 9,870,975]
►	With respect to claim 34, Hurwitz et al (fig 3(s), text [0001]-[0127]) discloses a chip package structure comprising:
	at least one die (10), the at least one die including a die active surface, a die back surface and die side surfaces; 
	a conductive structure (12/18/20/22/24), the conductive structure including a wafer conductive layer (12) and a panel-level conductive layer (18/20/22/24); 

	a molding layer (16/6), the molding layer encapsulating the at least one die and the protective layer, wherein the panel-level conductive layer is disposed on a protective layer front surface; and 
	a dielectric layer (26), the dielectric layer being disposed on the panel-level conductive layer, the protective layer and a molding layer front surface, wherein the dielectric layer is substantially coplanar with the panel-level conductive layer.
	Huwitz et al does not expressly teach the protective layer being disposed on the die active surface.
	However, Wang et al teaches the protective layer (214/216, fig 1E, col 3) being disposed on the die active surface.
	Therefore, it would have been obvious for those skilled in the art to modify the chip package structure of Hurwitz et al by having the protective layer on the die active surface as being claimed, per taught by Wang et al, to provide protection as being needed to the at least one die and conductive element thereon.
►	With respect to claim 35, Hurwitz et al discloses the panel-level conductive layer includes a conductive trace (18) and conductive studs (20/22/24); and the dielectric layer (26) is substantially coplanar with the conductive studs.
►	With respect to claim 36, Hurwitz et al discloses a groove is configured in the dielectric layer at a position corresponding to the conductive studs for exposing the conductive studs from the dielectric layer.
Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz et al [US 2017/0005057] in view of Lai et al [US 2020/0212018]

	at least one die (10), the at least one die including a die active surface, a die back surface and die side surfaces; 
	a conductive structure (12/18/20/22/24), the conductive structure including a wafer conductive layer (12) and a panel-level conductive layer (18/20/22/24); 
	a protective layer (14), the protective layer including protective layer side surfaces, the protective layer side surfaces being substantially aligned with the die side surfaces, wherein the wafer conductive layer is disposed within the protective layer; 
	a molding layer (16/6), the molding layer encapsulating the at least one die and the protective layer, wherein the panel-level conductive layer is disposed on a protective layer front surface; and 
	a dielectric layer (26), the dielectric layer being disposed on the panel-level conductive layer, the protective layer and a molding layer front surface, wherein the dielectric layer is substantially coplanar with the panel-level conductive layer.
	Huwitz et al does not expressly teach the protective layer being disposed on the die active surface.
	However, Lai et al teaches the protective layer (64C/68C, fig 21) being disposed on the die active surface.
	Therefore, it would have been obvious for those skilled in the art to modify the chip package structure of Hurwitz et al by having the protective layer on the die active surface as being claimed, per taught by Lai et al, to provide protection as being needed to the at least one die and conductive element thereon.
►	With respect to claim 35, Hurwitz et al discloses the panel-level conductive layer includes a conductive trace (18) and conductive studs (20/22/24); and the dielectric layer (26) is substantially coplanar with the conductive studs.

►	With respect to claim 37, Hurwitz et al in view of Lai et al includes  at least a part of the conductive trace (18, Hurwitz et al) that is closest to the die active surface is in direct contact with the molding layer front surface, Hurwitz et al does not expressly teach at least the part of the conductive trace extending to an edge of the chip package structure,  However, Lai et al (fig 28) teaches at least the part of the conductive trace (410) extending to an edge of the chip package structure.  It would have been obvious for those skilled in the art to have the chip package structure of  Hurwitz et al in view of Lai et al with the conductive trace extending to the edge of the chip package structure as being claimed as a design choice of chip package structure.
Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al [US 2020/0212018] or Wang et al [US 9,870,975].
►	With respect to claims 8-9 and 12, the claimed parameter would be obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819